COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00396-CV


In re Arnulfo Hernandez                  §    From the 325th District Court

                                         §    of Tarrant County (325-478228-10)

                                         §    January 22, 2015

                                         §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered relator Arnulfo Hernandez’s petition for writ of

habeas corpus and is of the opinion that relief should be granted. Accordingly,

we vacate the trial court’s December 16, 2014 commitment order, order

Hernandez discharged from custody, and we order any sureties discharged from

all obligations on Hernandez’s bond.

      It is ordered that real party in interest Athelia Rooker pay all costs of this

proceeding, for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel